Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 4-6 cancelled.
New claim 18 added.
Claims 1-3 and 7-18 are pending in this application. Claims 1-3 and 7-9 elected, wherein claims 10-18 are withdrawn as non-elected claims.
Election/Restrictions
¶ 8.04  Election by Original Presentation
Newly submitted claim 18 directed to an invention that is independent or distinct from
the invention originally claimed for the following reasons: new claim 18 recites new element/structure with recitation of “the light detector further comprising a grating…” which is considered to be belong to a non-claimed embodiment/species that was not originally claimed/presented at the time of a first office action on the merits (i.e. Restriction Requirement Action).
Since applicant has received an action on the merits for the originally presented invention, his invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a
non-elected invention.  See  37 CFR  1.142(b) and  MPEP  § 821.03.

Response to Argument
Applicant's arguments with respect to claims 1-3 and 7-9 have been fully considered but are not persuasive.  New claim interpretation rejections are introduced as necessitated by amendments to above claims accordingly. 
With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the new combined references still teach every features of claim 1 as claimed and amended, thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (JP 2016-7505 A) (Applicant’s cited) in view of Kawana (JP 2004-37192 A) (Applicant’s cited) further in view of Nakamura (US. Pat. 9,215,372).
Regarding claim 1, Sato et al. disclose a shape estimation apparatus configured to estimate a curved shape of a flexible structure (818), the apparatus comprising: a light guide (420) incorporated in the flexible structure and configured to guide light emitted from a light source (310); a detection target (410) provided in the light guide and configured to change a light quantity of light guided by the light guide according to the curved state of the light guide; a light detector (320) including a light receiving element and configured to receive the light that has been changed in a light quantity by the detection target to detect the light quantity; and a processor (101) comprising hardware, the processor being configured to calculate information related to a curve of the light guide based on the detected light quantity,. 

    PNG
    media_image1.png
    483
    749
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    385
    692
    media_image2.png
    Greyscale

Reproduced from JP 2016-7505 A.
Sato et al. fail to disclose that the light receiving element including a part that the light from the light source does not enter, the processor being configured to calculate information related to the curve of the light guide in which an error of the light detector caused by noise containing dark current of the light detector is corrected based on an output of the part of the light receiving element that the light from the light source does not enter.

It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to apply the teachings of Kawana in the device of Sato et al. as to configure the light receiving elements with a structure for detecting dark current of the light from the light source does not enter the light detector as to achieve a predictable result such as for improving the processor calculating. 
Further, Sato et al. and Kawana do not explicitly teach that “the light sensor including a first area that the light from the light source enters and a second area, different from the first area, where no light from the light source enters”.
Nakamura teach a light detector comprising a light sensor (22) including a first area (e.g. a non-shaded/darkness area, not labeled) that the light from the light source enters and a second area (e.g. a shaded/dark area 22a), different from the first area, where no light from the light source enters, the second area outputting information caused by noise containing a dark current of the light detector (col. 5, lines 43-60, Fig. 4).
Therefore, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to apply the teachings of Nakamura in the device of Sato et al. and Kawana as to consider that light detector/sensor to be constructed with a first area and 
Regarding claim 2, Sato et al. modified by Kawana further disclose that the noise includes thermal noise of the light detector, the apparatus further comprises a temperature sensor configured to measure a temperature in the periphery of the light detector, and the processor is configured to calculate the information related to the curve of the light guide in which the error is corrected based on information on temperature measured by the temperature sensor (see Kawana’s “Abstract”, Figs. 1-2).
Regarding claim 3, Sato et al. modified by Kawana further disclose that the noise includes the dark current and the thermal noise of the light detector, and the correction of an error caused by the dark current and the thermal noise of the light detector is performed according to dark current information and thermal noise information acquired by measuring the dark current and the thermal noise at a given timing (see Kawana’s “Abstract”, Figs. 1-2).
Regarding claims 7-9, Sato et al. modified by Kawana further disclose that the estimation of the dark current of the light detector is corrected according to the shape of the detection target; and, an endoscope apparatus (810) in which the shape estimation apparatus according to claim 1; wherein the light detector (320) is disposed at a distal end of an insertion section (812) of the endoscope apparatus (see Sato’s Figs. 1-2 and Kawana’s “Abstract”, Figs. 1-2).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other 
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 12/14/2021 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883